CHURCH BUS
Under present Oklahoma law, if a church purchases a used school bus to transport children to and from church activities, the bus must be painted a color other than national glossy yellow and have the loading lights removed.  The Attorney General has considered your opinion request wherein you, in effect, ask the following question: Does 47 O.S. 12-102 [47-12-102] (1973) apply to churches that buy used school buses to transport children to and from church activities ? Section 12-102 provides: "School buses converted for purposes other than transporting pupils to or from school shall be painted a color other than national glossy yellow and the loading lights shall be removed." The plain meaning of this statute must be followed. McVicker v. Board of County Commissioners of County of Caddo, Okl., 442 P.2d 297, 302 (1968). By purchasing used school buses to transport children to and from church activities, the churches have converted school buses "for purposes other than transporting pupils to or from school." The purpose of the buses remains converted even when the children ride the church bus to Sunday School.  "The terms 'school' and 'Sunday School' are not synonymous, and ordinarily used, each having a distinct and different meaning. We therefore hold that a 'Sunday School' does not constitute a 'school' . . . and consequently a bus used in connection therewith would not constitute a 'school bus'." State ex rel Church of the Nazarene v. Fogo, 82 Ohio App. 238, 79 N.E.2d 1914, 1915
(1947), aff'd 150 Ohio St. 45, 79 N.E.2d 546 (1948). Also, the Highway Safety Act of 1966 requires each State to implement a highway safety program in accordance with uniform standards promulgated by the Secretary of Transportation. 23 U.S.C.A. 402(a). Section 12-102 follows closely the language of Highway Safety Program Standard 17, III, B3 codified at 23 C.F.R. 1204.4.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Under present Oklahoma law, if a church purchases a used school bus to transport children to and from church activities, the bus must be painted a color other than national glossy yellow and have the loading lights removed.  (Daniel J. Gamino)